Exhibit 9.1 Investor Presentation (NASDAQ: DCTH) October 2013 2 DELCATH SYSTEMS, INC Forward-looking Statements This presentation contains forward-looking statements, within the meaning of federal securities laws, related to future events and future financial performance which include statements about our expectations, beliefs, plans, objectives, intentions, goals, strategies, assumptions and other statements that are not historical facts. Forward-looking statements are subject to known and unknown risks and uncertainties and are based on potentially inaccurate assumptions, which could cause actual results to differ materially from expected results, performance or achievements expressed or implied by statements made herein. Our actual results could differ materially from those anticipated in forward-looking statements for many reasons, including, but not limited to, uncertainties relating to: efficiencies and reduction in cash utilization achieved through September 2013 staff reductions, the leadership transition plan and its impact on the Company, the Company's ability to satisfy the requirements of the FDA's Complete Response Letter and provide the same in a timely manner, clinical adoption, use and resulting sales, if any, for the CHEMOSAT system to deliver and filter melphalan in Europe, our ability to successfully commercialize the chemosaturation system and the potential of the chemosaturation system as a treatment for patients with primary and metastatic disease in the liver, our ability to obtain reimbursement for the CHEMOSAT system in various markets, the timing and results of future clinical trials including without limitation the HCC trials, approval of the current or future chemosaturation system for delivery and filtration of melphalan, doxorubicin or other chemotherapeutic agents for various indications in the US and/or in foreign markets, actions by the FDA or other foreign regulatory agencies, our ability to successfully enter into strategic partnership and distribution arrangements in foreign markets including Australia and key Asian markets and timing and revenue, if any, of the same, uncertainties relating to the timing and results of research and development projects,, and uncertainties regarding our ability to obtain financial and other resources for any research, development, clinical trials and commercialization activities overall economic conditions and other factors described in our filings with the Securities and Exchange Commission including the section entitled ‘‘Risk Factors’’ in our most recent Annual Report on Form 10-K and our Reports on Form 10-Q and Form 8-K. 3 DELCATH SYSTEMS, INC Investment Thesis §Liver cancer therapy company §Innovative Delcath Hepatic Delivery System (HDS) in combination with high dose well-established chemotherapeutic drug Melphalan to address an underserved liver cancer market §Clinically proven therapeutic concept for liver cancers §Positive efficacy signal in multiple tumor types §Seeking compelling reimbursement in key EU markets §Intend to initiate Phase 2 clinical development program in patients with unresectable Hepatocellular Carcinoma (HCC) §Manageable cash spend to support core objectives 4 DELCATH SYSTEMS, INC U.S. Market Melphalan for Injection with Delcath Hepatic Delivery System § Clinical development stage - proprietary Drug/Device Combination Product Regulated as a drug 505(b)(2) NDA by the FDA § FDA Complete Response Letter (CRL) in September, 2013 to NDA for indication of unresectable ocular melanoma liver metastasis § Type A meeting requested to seek guidance on additional requirements for OcuMel program § Intend to conduct global HCC clinical program Product Status Ex U.S. Markets CHEMOSAT® Hepatic Delivery System § Regulated as a Class IIb Medical Device § Indicated for the intra-hepatic of administration of melphalan hydrochloride and subsequent filtration of the venous blood return § CHEMOSAT Kit supplied without melphalan § In EU, the product at market access and clinical adoption stage § Seeking reimbursements: NUB-1 in Germany, block grant in UK 5 DELCATH SYSTEMS, INC The Delcath Hepatic Delivery System Veno-veno Bypass Pump 3. Filters 2. Blood and melphalan collected in IVC as they exit liver via hepatic veins 1. Melphalan administration directly into Hepatic Artery blood flow 4. Filtered blood returned to systemic circulation via jugular vein 6 DELCATH SYSTEMS, INC Positive Efficacy Signals in Multiple Liver Tumor Types Phase 1 Unresectable hepatic tumors N34 PHP Phase 2 Unresectable hepatic tumors N56 PHP Phase III Melanoma Liver Mets N9344 PHP, 49 BAC OS Follow-up EU Retro- Registry EU Prospective Registry Phase 2– Phase 3 Hepatocellular Carcinoma Multi Histology Melanoma Liver Mets HCC 7 DELCATH SYSTEMS, INC Clinically Differentiated Results §Phase 1, 2 and 3 trials produced positive results in multiple tumor types §Melanoma Liver Mets §Positive Phase 3 results in hepatic metastatic melanoma §n93 (90% ocular melanoma, 10% cutaneous melanoma) §Neuroendocrine Tumor (NET) Liver Mets §mNET cohort in Phase 2 trial showed encouraging 42% objective response rate (ORR) vs ~10% for approved targeted therapy §Median overall survival of ~32 months on Intent to Treat (ITT) basis §Hepatocellular Carcinoma (HCC) §Encouraging signal in HCC cohort of Phase 2 trial §Colorectal Cancer (CRC) Liver Mets §Data from surgical Isolated Hepatic Perfusion (IHP) with melphalan indicates strong potential in well-defined patient population with earlier stage CRC yielding ~50-60% median response rate and median OS of 17.4-24.8 months §Safety profiles consistent with pivotal US Phase 3 melanoma trial 8 DELCATH SYSTEMS, INC INDEPENDENT REVIEW COMMITTEE (IRC) ASSESSMENT - UPDATED ANALYSIS (4 June 2012) Hepatic progression-free survival (IRC) Hazard ratio 0.50 (95% CI 0.31-0.80) P0.0029 Months Proportion of patients surviving 5.3 mo Intent-to-treat population Chemosaturation (CS-PHP) Best alternative care (BAC) Phase 3 Results – Primary Endpoint hPFS CS-PHP Demonstrated 4x or 5.3 months Improvement in Primary Endpoint of hPFS 9 DELCATH SYSTEMS, INC INVESTIGATOR ASSESSMENT - UPDATED ANALYSIS (4 June 2012) Overall progression-free survival (investigator) Months Proportion of patients surviving Hazard ratio 0.42 (95% CI 0.27-0.64) P<0.0001 3.8 mo Intent-to-treat population Chemosaturation (CS-PHP) Best alternative care (BAC) Phase 3 Results – Overall PFS CS-PHP also Demonstrated a Highly Statistically Significant Improvement in Overall PFS 10 DELCATH SYSTEMS, INC Risks associated with the CHEMOSAT/MELPHALAN HDS Procedure §In clinical trials using early versions of the device, the integrated safety population of patients showed risks associated with the MELPHALAN HDS procedure: §4.1% incidence of deaths due to adverse reactions; §4% incidence of stroke; §2% reported incidence of myocardial infarction in the setting of an incomplete cardiac risk assessment; §a ≥ 70% incidence of grade 4 bone marrow suppression with a median time of recovery of greater than 1 week; §18% incidence of febrile neutropenia, along with the additive risk of hepatic injury, severe hemorrhage, and gastrointestinal perforation; §Deaths due to certain adverse reactions did not occur again during the clinical trials following the adoption of related protocol amendments §Future clinical trials will include use of the Generation Two filter and procedure refinements to better control toxicities 11 DELCATH SYSTEMS, INC FDA Complete Response Letter (CRL) on Melanoma NDA §Issued in September, 2013 §Among FDA requests §Well-controlled randomized trial(s) to establish the safety and efficacy using the to-be-marketed device configuration §Overall survival as the primary efficacy outcome measure §Demonstrate clinical benefits outweigh its risks §Company evaluating the other requirements contained in the letter, and will review potential regulatory paths forward with the FDA. §Type A Meeting Requested Ocular Melanoma Liver Metastases Program pending outcome of further discussion with the FDA 12 DELCATH SYSTEMS, INC HCC Rationale – U.S. & Global *Source: GLOBOCAN 13 DELCATH SYSTEMS, INC Encouraging Signal in Previous P2 HCC Study with Mel/HDS Subject ID Age (yr) Sex (M/F) Race Baseline tumor burden (% of hepatic involveme nt) Number ofPHP received Hepatic response/ overall response hPFS (month) Overall
